Citation Nr: 0838111	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right elbow injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1983 to January 
1986.  His DD 214 reflects that he was primarily a supply 
administration and operations clerk.  

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

During the course of the current appeal, service connection 
has been granted for sickle cell anemia, for which a 
noncompensable rating has been assigned.  Although the 
veteran has raised some arguments with the rating assigned, 
the Substantive Appeal, a VA Form 9, did not include it and 
the issue is not part of the current appeal.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at the VARO on Travel Board in July 2008; a 
transcript of which is of record.  [Tr.]  The record was left 
open for the submission of additional private clinical 
records which are now of record and on which there is a 
waiver of initial VARO consideration.

The issue of entitlement to service connection for residuals 
of a right elbow injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not show that 
the veteran has residuals of a right knee injury of service 
origin.   

2.  The competent and probative evidence does not show that 
the veteran has residuals of a right shoulder injury of 
service origin.


CONCLUSIONS OF LAW

1.  Chronic residuals of a right knee injury were not 
incurred in or aggravated by service, and may not be presumed 
to be of service origin  38 U.S.C.A. §§ 1110, 1131, 1137, 
1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Chronic residuals of a right shoulder injury were not 
incurred in or aggravated by service, and may not be presumed 
to be of service origin  38 U.S.C.A. §§ 1110, 1131, 1137, 
1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his claims were 
filed in 2004 and since, all of which informed him of all 
pertinent requirements for supporting his claims.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  [A specific 
Dingess letter was sent to him in March 2006].  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
He has also provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).
II.  Criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities such as arthritis may be established based upon 
a legal presumption by showing that the disability was 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 


III.  Factual Background and Analysis

The veteran has testified that he hurt his right knee and 
right shoulder in service.  Tr. at 4-5.

Service clinical records do not show any such injuries or 
residuals during service.  However, the veteran's entrance 
and separation examinations both show scars at the same 
locations on both knees.  He hurt a finger on and/or the 
right hand in service from which there were no apparent 
residuals.  

The veteran's separation examination shows neither complaints 
nor findings of any right knee or shoulder disability.

Private clinical records and evaluations are in the file and 
show that in September 1996, the veteran's right knee X-rays 
were normal.  In early 1999, he experienced an injury to a 
finger on the right hand while playing football.  X-rays 
showed an avulsion fracture but no signs of a right shoulder 
problem.  In October 1996, he was seen by Dr. M. for low back 
pain with right knee strain.  

Report of a private consult in June 2004 showed complaints of 
pain and swelling in the right knee.  There was noted to be 
minimal degenerative change but an otherwise normal right 
knee.  

Another notation in December 2004 noted the long time history 
of low back pain without leg pain.  X-rays were noted to show 
mild degenerative changes in the veteran's back compatible 
with his age and lifestyle.  He also complained of acute pain 
in his right shoulder.  He said that this had been 
bothersome, off and on, when lifting weights.  He was tender 
on motion.  One set of X-rays was read as shown a normal 
right shoulder. Another set of X-rays showed subacromial 
spurs and slight acromioclavicular joint changes and was 
otherwise unremarkable.  The diagnosis was impingement 
syndrome, right shoulder, slight adhesive capsulitis, 
"possible rotator cuff tear but doubt".  He also complained 
of right knee pain particularly on playing sports.  The pain 
was primarily in the medial joint line with some underneath 
the patella.  Impression was mild patellofemoral crepitus and 
sight medial joint line tenderness.   

In assessing the veteran's claims with regard to a right 
shoulder and right knee injury, it is noted that service 
records are devoid of reference to either, although he 
clearly had experienced some sort of injury to the knee prior 
to service as shown by the scar demonstrated at entrance 
(which was the same as the one shown at separation).  And 
while he may well have had some transitory incident of right 
shoulder or knee problems including those described in his 
testimony, there were no chronic residuals shown at 
separation.

More importantly, there is no evidence of either a chronic 
right shoulder or right knee disability for many years after 
separation from service.  And during that time, as late as 
into the 1990's and since, the veteran had had first none and 
then minimal X-ray evidence of osseous changes reflective of 
the lack of a chronic ongoing problem prior to that time.  He 
has admittedly continued to play sports since service as 
reflected in the ongoing reports in various clinical records, 
and with regard to at least the shoulder, he has primary 
symptoms when now lifting weights.  His knee problems also 
seem to be often associated with his back problems which are 
also not claimed or shown to be related to service.  Absent a 
credible nexus opinion which would serve to associate either 
a current right shoulder or right knee disability with 
anything of service origin, service connection is not 
warranted.

The Board appreciates the veteran's cooperation in providing 
what documentation is available, and in his observations and 
candid testimony as to his disabilities.  His sincerity is 
not questioned.  However, with regard to these claimed 
disabilities, the evidence is not equivocal and a reasonable 
doubt is not raised to be resolved in his favor.  Service 
connection is denied for residuals of a right shoulder and a 
right knee injury.  

ORDER

Service connection for residuals of a right knee is denied.

Service connection for residuals of a right shoulder injury 
is denied.  


REMAND

The veteran has testified as to his right elbow injury in 
1984.  Tr. at 2-3, 4, 5.  

Service treatment records confirm that in May 1984, he was 
seen for right elbow pain of one week's duration.  He said 
that he had injured the right elbow.  The legible portion of 
the service treatment report of the X-rays showed 
"questionable deformity" [and further writing which is not 
entirely clear but which appears to be designating "C" as 
the involved area, which may well mean Capitellum region].  
While range of motion was good, he complained that he had 
stiffness in the mornings.  When he returned with the same 
complaints a week later, the examiner opined that he probably 
had loose bodies in the right elbow joint.  Motrin was 
prescribed on both occasions.

An in-service notation is of record that his hobbies included 
softball, football and basketball. 

Post-service clinical records are not complete, but from his 
testimony, it appears that additional records from a 
physician who saw him for several years before Dr. M. are not 
otherwise available.

The veteran has indicated on several VA Forms 21-4142 that he 
had been seen by WM, M.D., since 1990, and all available 
clinical records have now been obtained from Dr. M.  These 
show that he has been seen on several occasions for right 
elbow complaints.  On one orthopedic evaluation in December 
2004, the veteran said that he had had problems wit his right 
elbow ever since he was in the military.  It bothered him on 
and off but on a fairly regular basis.  Examination showed -5 
degrees of extension and flexion to about 120 degrees.  X-
rays showed definite changes in the capitellum region and 
some early traumatic arthritis.  Dr. M did not opine as to 
the etiology or probable duration of the problems.

An X-ray taken in December 2004 when he was complaining of 
right elbow pain showed no abnormalities.

On the VA orthopedic examination in May 2005, the veteran 
again reported that he had had right elbow problems 
intermittently since active service.  He said he had been 
told that he might have to have elbow surgery.  Range of 
motion was normal but no other specific findings were 
provided and no opinion was expressed as to the etiology of 
his complaints.

The Board finds that with regard to this particular issue, 
further development including a special VA examination might 
be to the veteran's benefit.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    If the veteran has additional evidence 
with regard to any care he may have 
received for the right elbow from the time 
of his separation from service until 
present he should present it, and VA 
should assist to the extent feasible in 
the obtaining of such data.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation, to include all 
pertinent laboratory and other testing.  
The examiner should review the aggregate 
evidence and opine as to the current 
nature of the veteran's right elbow 
disability and the probable etiology 
thereof.  The claims folder, to include a 
copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed. 

    The examiner should respond to the following: 
(a) When were the currently diagnosed right 
elbow disabilities first demonstrated, and by 
what evidence is that determinable?  (b) Are 
any or all of such conditions causally or 
etiologically related to his military service?  
(c) Assuming that the osseous damage shown in 
service X-rays was in fact of the capitellum 
area, can this in any way be distinguished from 
the changes now shown in that same location, 
and if so, by what is this determinable?

    The examiner should opine as to whether it is 
at least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service or arose after service, or 
whether such a causation or aggravation 
relationship is unlikely (i.e., less than a 50-
50 probability).  The examiner should conduct 
all special studies deemed necessary to render 
a diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

(3)  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

(4)  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection for a right elbow 
disability on all potential bases.  If the 
decision remains adverse, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


